






 














______________________________Space Above Line for Processing Data
_____________________________
 
Modification Agreement Cover Page
Bank of the Ozarks
 
 
 
Prepared by and return to:
Johnston, Allison & Hord, P.A. (WCT)
1065 East Morehead Street
Charlotte, North Carolina 28204
 
State of Florida
 
County of Miami-Dade
 
From:
TOTB NORTH, LLC (“Borrower”), with a mailing address of 2221 Olympic Boulevard,
Walnut Creek, California 94595.
 
To:
BANK OF THE OZARKS (“Lender”), with a mailing address of 8201 Preston Road,
Suite 700, Dallas, Texas 75225, which mailing address is the place to which all
notices and communications should be sent to Lender regarding this Modification
Agreement.
 
Effective Date:
 
November 17, 2014
 
Cross Reference to  Recorded Documents Modified:
 
Mortgage, Security Agreement and Fixture Filing dated as of June 12, 2014, by
Borrower to Lender, recorded with the Miami-Dade County, Florida Clerk of
Circuit Court at Book 29193, Page 2582 on June 16, 2014; Assignment of Rents and
Revenues dated as of June 12, 2014 by Borrower to Lender, recorded with the
Miami-Dade County, Florida Clerk of Circuit Court at Book 29193, Page 2613 on
June 16, 2014.
 
Original Principal Debt:
$21,304,000.00
       
NOTICE TO RECORDING CLERK: 
 Documentary stamp tax in the amount of $74,564.00 and intangible tax in the
amount of $42,068.00 were paid on the Mortgage, Security Agreement and Fixture
Filing described herein dated June 12, 2014 and recorded June 16, 2014 with the
Miami-Dade County, Florida Clerk of Circuit Court at Book 29193, Page 2582.
 
Documentary stamp tax in the amount of $45,500.00 and intangible tax in the
amount of $26,000.00 on the TOTB Miami Loan (as such term is herein defined) are
being paid in connection with the recording of a Mortgage, Security Agreement
and Fixture Filing dated on or about the date hereof from TOTB Miami, LLC, in
favor of Lender and intended to be recorded in the Public Records of Miami-Dade
County, Florida.
 
 
 





 
 

--------------------------------------------------------------------------------

 


Bank of the Ozarks
MODIFICATION AGREEMENT

 
THIS MODIFICATION AGREEMENT (“Modification Agreement”), effective as of November
17, 2014, is by and between TOTB NORTH, LLC (“Borrower”), with a mailing address
of 2221 Olympic Boulevard, Walnut Creek, California 94595; BANK OF THE OZARKS
(“Lender”), with a mailing address of 8201 Preston Road, Suite 700, Dallas,
Texas 75225; and OWENS REALTY MORTGAGE, INC. and OWENS FINANCIAL GROUP, INC.
(collectively, “Guarantor”).
 
A.  
Borrower has made and issued to Lender its promissory note dated June 12, 2014,
in the original principal amount of Twenty-One Million Three Hundred Four
Thousand and No/100 Dollars ($21,304,000.00), which has a current principal
balance of One Million Two Hundred Seventy Nine and 61/100 Dollars
($1,000,279.61), as amended, modified and/or restated from time to time
(“Note”).

 
B.  
The Note is secured and the security is generally described as follows:

 
Mortgage, Security Agreement and Fixture Filing dated as of June 12, 2014, by
Borrower to Lender, recorded with the Miami-Dade County, Florida Clerk of
Circuit Court at Book 29193, Page 2582 on June 16, 2014 (“Mortgage”); and


Assignment of Rents and Revenues dated as of June 12, 2014, by Borrower to
Lender, recorded with the Miami-Dade County, Florida Clerk of Circuit Court at
Book 29193, Page 2613 on June 16, 2014 (“Assignment of Rents”).


C.  
As additional security for the Note, the Guarantor executed those certain
documents entitled “Guaranty (Completion)”, “Guaranty (Repayment)”, and
“Guaranty (Carveout)” dated June 12, 2014 in favor of Lender (collectively, the
“Guaranty Agreements”).

 
D.  
The Note, any security documents described in Recital B above and any other loan
and security documents, including, without limitation, the Guaranty Agreements
and that certain Construction Loan Agreement  between Borrower and Lender dated
June 12, 2014 (the “Loan Agreement”), even if not listed in Recital B above, are
hereinafter collectively referred to as the “Contract” and the Contract is
hereby incorporated herein as a part of this Modification Agreement.

 
E.  
Borrower understands that Lender’s willingness to extend that certain loan (the
“TOTB Miami Loan”),  in the original principal amount of Thirteen Million and
No/100 Dollars ($13,000,000.00) to TOTB Miami, LLC (“TOTB Miami”) is in exchange
for Borrower’s agreement to the terms and conditions contained herein.  Borrower
further acknowledges and agrees that it will receive a material and direct
benefit from the TOTB Miami Loan.

 
F.  
Lender and Borrower mutually desire to modify the provisions of the Contract in
the manner hereinafter set out, it being specifically understood and agreed
that, except as herein modified, the terms and provisions of the Contract and
the individual instruments, documents and agreements that make up the Contract
shall remain unchanged and the Contract, as herein modified, shall continue in
full force and effect as therein and herein written.

 
NOW, THEREFORE, Lender and Borrower, in consideration of the premises and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by each, do hereby agree as follows:
 
Section 1. Modification.  The Contract shall be, and the same is, modified in
the following manner:
 
 
 

--------------------------------------------------------------------------------

 
(a) The definition of the term “Indebtedness” in the Loan Agreement, Mortgage,
and Assignment of Rents is hereby amended and restated in its entirety as
follows:


“Indebtedness:  (i) The principal, interest and other sums evidenced by the Note
or the Loan Documents; (ii) any other amounts, payments or premiums payable
under the Loan Documents; (iii) the principal, interest and other sums evidenced
by that certain promissory note from TOTB Miami to Lender dated November 17,
2014 in the original principal amount of $13,000,000.00 (the “Miami Note”) or
the documents evidencing, securing, or relating thereto (together with the Miami
Note, referred to herein collectively as the “Miami Loan Documents”); (iv) any
other amounts, payments or premiums payable under the Miami Loan Documents; (v)
such additional or future sums (whether or not obligatory), with interest
thereon, as may hereafter be borrowed by or advanced from Lender, its successors
or assigns, to the then record owner of the Mortgaged Property, when evidenced
by a promissory note which, by its terms, is secured by the Lien Instrument (it
being contemplated by Borrower and Lender that such future indebtedness may be
incurred); (vi) any and all other indebtedness, obligations, and liabilities of
any kind or character of Borrower to Lender, now or hereafter existing, absolute
or contingent, due or not due, arising by operation of law or otherwise, direct
or indirect, primary or secondary, joint, several, joint and several, fixed or
contingent, secured or unsecured by additional or different security or
securities, including indebtedness, obligations, and liabilities to Lender of
Borrower as a member of any partnership, joint venture, trust or other type of
business association or other legal entity, and whether incurred by Borrower as
principal, surety, endorser, guarantor, accommodation party or otherwise; and
(vii) any and all renewals, modifications, amendments, restatements,
rearrangements, consolidations, substitutions, replacements, enlargements, and
extensions thereof, it being contemplated by Borrower and Lender that Borrower
may hereafter become indebted to Lender in further sum or sums.  Notwithstanding
the foregoing provisions of this definition, the Lien Instrument shall not
secure any such other loan, advance, debt, obligation or liability with respect
to which Lender is by applicable law prohibited from obtaining a lien on real
estate.”


(b) The definition of the term “Obligations” in the Loan Agreement, Mortgage,
and Assignment of Rents is hereby amended and restated in its entirety as
follows:


“Obligations:  Any and all of the covenants, conditions, warranties,
representations and other obligations (other than to repay the Indebtedness)
made or undertaken by Borrower, Guarantor or any other Person or party to the
Loan Documents or the Miami Loan Documents to Lender or others as set forth in
the Loan Documents or the Miami Loan Documents, respectively.”


(c) The following is hereby added as an “Event of Default” under Section 7.1 of
the Loan Agreement:


“(v) Any default or Event of Default shall occur under the Miami Note or the
other Miami Loan Documents.”


(d) The following is hereby added to the end of Section 5.17(a) in the Loan
Agreement:


“In the event the Lender approves a sale of the Mortgaged Property by Borrower,
which approval shall not be unreasonably withheld, delayed or conditioned
provided that the indebtedness evidenced by the Note and the Loan Documents is
paid in full, the proceeds from such sale shall be applied to fully satisfy and
discharge the indebtedness evidenced by the Note and the Loan Documents.  Any
proceeds from such a sale in excess of the amount needed to fully satisfy and
discharge the aforementioned debt shall be applied to reduce the indebtedness
evidenced by the Miami Note and the Miami Loan Documents.”


 
 

--------------------------------------------------------------------------------

 
(e) The last sentence in Section 6.7(b) of the Loan Agreement is hereby deleted
and replaced with the following:
 
“Upon full payment of the Indebtedness secured hereby (or if earlier, the
completion of the applicable conditions to release of each Reserve to Lender's
satisfaction) or at such earlier time as Lender may elect, the balance in the
Reserves then in Lender's possession shall be paid over to Borrower and no other
party shall have any right or claim thereto.”
 
(f) Section 9.1 of the Loan Agreement is hereby amended and restated in its
entirety as follows:
 
“Section 9.1.                      Survival of Obligations.  This Agreement and
each and all of the Obligations shall survive the execution and delivery of the
Loan Documents and the consummation of the Loan and shall continue in full force
and effect until the Indebtedness shall have been paid in full and each and
every of the Obligations shall well and truly have been performed; provided,
however, that nothing contained in this Section shall limit the obligations of
Borrower or Guarantor as otherwise set forth herein.”
 
(g) Section 12.6 of the Mortgage is hereby amended and restated in its entirety
as follows:


“12.6           Covenants Running with the Land.  All Obligations contained in
this Mortgage and the other Loan Documents and the Miami Loan Documents are
intended by Borrower and Lender to be, and shall be construed as, covenants
running with the Mortgaged Property until the lien of this Mortgage has been
fully released by Lender.”


(h) Recital C in the Assignment of Rents is hereby amended and restated in its
entirety as follows:


“C.           Borrower desires to assign the Rents and Revenues to Lender as
collateral security for (i) the Note, and (ii) that certain Promissory Note
dated November 17, 2014 in the original principal amount of $13,000,000.00 from
TOTB Miami, LLC to Lender.”


(i) The definition of “Event of Default” in the Assignment of Rents is hereby
amended and restated in its entirety as follows:


“Event of Default:  Any happening or occurrence defined as an Event of Default
in the Loan Documents or the Miami Loan Documents, beyond any applicable notice,
cure and/or grace periods expressly provided for in the Loan Documents or the
Miami Loan Documents, respectively.”


(j) The references to “Illinois law” in Sections 6.1(b) and 7.4 of the
Assignment of Rents are hereby deleted and replaced with “Florida law.”


(k) The words “Owens Realty shall” in Sections 3.9(a) and 3.9(b) of the Guaranty
Agreements are hereby deleted and replaced with the words “Guarantor shall
collectively”.


Section 2. Effect of Modification.  Nothing contained in this Modification
Agreement shall in any way impair the security now held for the indebtedness
evidenced by the Contract or the lien priority thereof, nor waive, annul, vary
or affect any provision, condition, covenant and agreement contained in the
Contract, nor affect or impair any rights, powers and remedies under the
Contract, except as herein specifically modified to do any one or more of the
foregoing.  If any provision in this Modification Agreement shall be interpreted
or applied by a court or other tribunal with personal and subject matter
jurisdiction over the parties hereto and the Contract, as modified, so as to
impair the security now held for the indebtedness or lien priority thereof, or
do any one or more of any of the foregoing, such provision shall be ineffective
to the extent it causes an impairment of such security or the lien priority
thereof or causes any of such other consequences, or the application thereof
shall be in a manner and to an extent which does not impair such security or the
lien priority thereof, or result in the occurrence of any of the other
consequences.  This Modification Agreement does not extend the expiration dates
or enlarge the terms of any property, physical damage, credit and any other
insurance written in connection with or financed by said Contract.
 
 
 

--------------------------------------------------------------------------------

 
Section 3. Financing Statements.  Borrower irrevocably authorizes Lender to file
such financing statements as may be necessary to protect, in Lender’s opinion,
Lender’s security interests and liens and, to the extent Lender deems necessary
or appropriate, to sign the name of Borrower with the same force and effect as
if signed by Borrower and to make public in financing statements and other
public filings such information regarding Borrower as Lender deems necessary or
appropriate, including, without limitation, federal tax identification numbers,
social security numbers and other identifying information.
 
Section 4. Lender’s Responsibilities.   Lender shall not have any obligation or
responsibility to do any of the following: (1) protect and preserve any
collateral and other security given or to be given in connection with the
Contract, as herein modified, against the rights of third persons having an
interest therein; (2) provide information to third persons relative to the
Contract, as herein modified, Lender’s liens and security interests in any
collateral and other security, or otherwise with respect to Borrower; and (3)
subordinate its liens and security interests in any collateral and other
security to the interests of any third persons or to enter into control
agreements relative to such collateral and other security.
 
Section 5. Documentary Stamps, etc.  To the extent not prohibited by law and
notwithstanding who is liable for payment of the taxes and fees, Borrower shall
pay, on Lender’s demand, all intangible taxes, documentary stamp taxes, excise
taxes and other similar taxes assessed, charged and required to be paid in
connection with this Modification Agreement, and any future extension, renewal
and modification of the Contract, or assessed, charged and required to be paid
in connection with any of the loan documents which make up the Contract.
 
Section 6. Costs and Expenses.  All of the costs and expenses incurred by Lender
in connection with this Modification Agreement shall be paid by Borrower upon
the request of and at the time of demand for payment thereof made by Lender on
Borrower.  As used herein, “costs and expenses” include, without limitation,
reasonable attorneys’ fees and fees of legal assistants, and reasonable fees of
accountants, engineers, surveyors, appraisers and other professionals or experts
– and all references to attorneys’ fees or fees of legal assistants, or fees of
accountants, engineers, surveyors, appraisers or other professionals or experts
shall mean reasonable fees.
 
Section 7. Maintenance of Records.  Lender is authorized to maintain, store and
otherwise retain this Modification Agreement and the other documents
constituting the Contract in their original, inscribed tangible forms or records
thereof in an electronic medium or other non-tangible medium which permits such
records to be retrieved in perceivable forms.


Section 8. Waiver of Jury Trial.  Borrower, to the extent permitted by law,
waives any right to a trial by jury in any action arising from or related to
this Modification Agreement and waives any right to a trial by jury in any
action or proceeding arising from or related to the Contract, as herein
modified.
 
Section 9. Governing Law; Jurisdiction.  This Agreement shall be governed and
construed in accordance with the laws of the State of Texas, excepting, however,
its conflict of law provisions and any matters with respect to the creation,
perfection, validity and enforcement of any security interest or lien with
respect to the Mortgaged Property, which shall be governed by Florida law.  For
any dispute related to this Modification Agreement or the Contract, Borrower and
Guarantor hereby consent to the exclusive jurisdiction of the state and federal
courts located in Dallas County, Texas.
 
Section 10. Conditions Precedent.  Borrower agrees that the effectiveness of
this Modification Agreement is conditioned upon Borrower’s and Guarantor’s (as
required) delivery, performance and satisfaction of the following conditions
precedent in form and substance satisfactory to Lender in its reasonable
discretion:
 
(a) Execution of this Modification Agreement;


 
 

--------------------------------------------------------------------------------

 
(b) Execution of the Miami Loan Documents;
 
(c) Borrower’s Authorization Resolutions; and


(d) Borrower and Guarantor shall execute and deliver such other documents and
fees as the Lender may reasonably request from time to time, including
documentation to confirm existing liens and the structure of existing
indebtedness and to evidence or secure the loans evidenced by the Note and the
Miami Note (collectively, the
 “Loans”).


Section 11. Representations and Warranties.  Borrower and Guarantor hereby
represent and warrant to the Lender that:
 
Except as hereby specifically modified, amended, or supplemented, the Contract
and the Guaranty Agreements are hereby confirmed and ratified in all respects
and shall remain in full force and effect according to their respective terms.
 
The business and properties of the Borrower and/or Guarantor are not, and since
the date of the most recent financial reports thereof received by the Lender
have not, been materially adversely affected as the result of any fire,
explosion, earthquake, chemical spill, accident, strike, lockout, combination of
workmen, flood, embargo, riot, or cancellation or loss of any major contracts;
 
Except as disclosed to the Lender in writing, no event has occurred and no
condition exists which, either prior to or upon the consummation of the
transactions contemplated hereby, constitutes an Event of Default or default
under any of the Contract, either immediately or with the lapse of time or the
giving of notice, or both; and


No defenses, offsets, counterclaims or other claims, legal or equitable, exist
to the enforcement of the Contract in accordance with their respective
terms.  Borrower and Guarantor for themselves, their heirs, successors, assigns,
officers, shareholders, directors, managers and members each hereby waives,
releases, and discharges Lender and its officers and agents from any and all
defenses, offsets, causes of action, counterclaims or other claims, legal or
equitable, relating to the Loans, the Contract, the Miami Loan Documents, the
negotiation of the terms of the Loans, the management of the Loans, and any
matter related thereto from the beginning of time to the date of this
Modification Agreement.  It is not intended that the documents executed in
connection with this Modification Agreement constitute a novation of the
original Contract.


Section 12. Reservation of Rights; Entire Agreement.  Lender does hereby reserve
all rights and remedies it may have against all parties secondarily liable for
repayment of the indebtedness evidenced by the Contract. The Contract, as herein
modified, contains the entire agreement of the parties and the undersigned do
hereby ratify and confirm the terms of the Contract, all of which shall remain
in full force and effect, as modified herein.  This Modification Agreement shall
be binding upon any assignee and successor in interest of the parties hereto.
Borrower waives and will not assert against any transferee and assignee of
Lender any claims, defenses, set-offs and rights of recoupment which Borrower
could assert against Lender, except defenses which Borrower cannot waive.  All
references herein to the “Modification Agreement” include any supplemental
agreements filed of record to reflect modifications of any of the instruments,
documents and other agreements making up the Contract that are of record.
 
Section 13. Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument.  It shall not be
necessary in making proof of this Agreement to produce or account for more than
one such counterpart for each of the parties hereto.  Delivery by facsimile or
e-mail by any of the parties hereto of an executed counterpart of this Agreement
shall be as effective as an original executed counterpart hereof and shall be
deemed a representation that an original executed counterpart hereof will be
delivered.  Each counterpart hereof shall be deemed to be an original and shall
be binding upon all parties, their successors and assigns.
 
Section 14. Capitalized Terms.  All capitalized terms not otherwise defined
herein shall have the meaning ascribed to them in the Contract.
 
 
 

--------------------------------------------------------------------------------

 
Section 15.   Reaffirmation of Guaranty. The undersigned Guarantor hereby
acknowledges, agrees and consents to the terms and conditions of this
Modification Agreement and any and all amendments and modifications thereto as
may now exist or as may be hereafter executed by Borrower and Lender.  The
undersigned Guarantor reaffirms its respective obligations under the Guaranty
Agreements and confirms that the Guaranty Agreements remain in full force and
effect, subject to no right of offset, claim or counterclaim and each reference
in the Guaranty Agreements to the “Note” shall mean and include the Note, as
amended hereby, and as the same may be further amended, restated, supplemented,
replaced, substituted or otherwise modified from time to time.  The Guarantor
hereby affirms that the Guaranty Agreements are not released, diminished or
impaired in any way by the foregoing Amendment and are ratified and confirmed in
all respects.
 
Section 16. Miscellaneous.  Borrower and Guarantor represent that no consent of
any other person, firm or corporation, not a party hereto, is required for the
execution and performance of the Modification Agreement and Borrower and
Guarantor agree to indemnify and hold harmless Lender from and against any and
all loss, damage or liability whatsoever, including reasonable attorney fees,
arising out of Borrower’s or Guarantor’s failure to obtain consent of any person
not a party hereto.
 


[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]

TOTB North – Modification Agreement
667600
 
 

--------------------------------------------------------------------------------

 

The undersigned have executed this Modification Agreement under seal as of the
day and year first above stated.



 
LENDER:
 
BANK OF THE OZARKS
 
 
By:        ______________________________                                 
Name:             Dan Thomas
Title: President – Real Estate
         Specialties Group
STATE OF NORTH CAROLINA
 
COUNTY OF __________________
 
I, _____________________________, a Notary Public of the County and State
aforesaid, certify that Dan Thomas, personally appeared before me this day and
acknowledged that he is President-Real Estate Specialties Group of Bank of the
Ozarks, an Arkansas state bank, and that by authority duly given and as the act
of the corporation, the foregoing instrument was signed in its name by its duly
authorized President-Real Estate Specialties Group.
WITNESS my hand and official seal this _____ day of November, 2014.
 
__________________________________________
Notary Public
[OFFICIAL SEAL]
__________________________________________  
Print Name
Commission Expires:__________________________




667600
 
 

--------------------------------------------------------------------------------

 




 
BORROWER:
TOTB NORTH, LLC, a Florida limited liability company
 
By:  OWENS FINANCIAL GROUP, INC.,
a California corporation
Its: Manager
 
 
By:  _________________________________
        William C. Owens, President
 
 
STATE OF ____________________
 
COUNTY OF __________________
 
I, _____________________________, a Notary Public of the County and State
aforesaid, certify that William C. Owens, personally appeared before me this day
and acknowledged that he is the President of Owens Financial Group, Inc., a
California corporation, as manager of TOTB Miami, LLC, a Florida limited
liability company, and that by authority duly given and as the act of the
limited liability company, the foregoing instrument was signed in its name by
its duly authorized President.
WITNESS my hand and official seal this _____ day of November, 2014.
 
__________________________________________
Notary Public
[OFFICIAL SEAL]
__________________________________________  
Print Name
Commission
Expires: __________________________                                                                          
 
 
 
 
 
 
 


667600
 
 

--------------------------------------------------------------------------------

 



 
GUARANTOR:
 



 
OWENS REALTY MORTGAGE, INC.,
a Maryland corporation
 
 
_________________________________
By: William C. Owens
Title: President
 
 
       

STATE OF _____________________
 
COUNTY OF ___________________
 
I, _____________________________, a Notary Public of the County and State
aforesaid, certify that William C. Owens, personally appeared before me this day
and acknowledged that he is the President of Owens Realty Mortgage, Inc., a
Maryland corporation, and that by authority duly given and as the act of
corporation, the foregoing instrument was signed in its name by its duly
authorized President.
 
WITNESS my hand and official seal this _____ day of November, 2014.
 


________________________________________
Notary Public
[OFFICIAL SEAL]


________________________________________
                    Print Name
Commission
Expires: ________________________                                                                          





667600
 
 

--------------------------------------------------------------------------------

 

OWENS FINANCIAL GROUP, INC.,
a California corporation




_______________________________________
By: William C. Owens
Title: President






 
STATE OF _____________________
 
COUNTY OF __________________
 
I, _____________________________, a Notary Public of the County and State
aforesaid, certify that William C. Owens, personally appeared before me this day
and acknowledged that he is the President of Owens Financial Group, Inc., a
California corporation, and that by authority duly given and as the act of
corporation, the foregoing instrument was signed in its name by its duly
authorized President.
 
WITNESS my hand and official seal this _____ day of October, 2014.
 


______________________________________
Notary Public
[OFFICIAL SEAL]


______________________________________
                    Print Name
Commission
Expires: ______________________                                                                          



667600
 
 

--------------------------------------------------------------------------------

 
